                                                        Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19              PageID.1     Page 1 of 50



                                                                                     UNITED STATES DISTRICT COURT
                                                                                     EASTERN DISTRICT OF MICHIGAN
                                                                                          SOUTHERN DIVISION

                                                        4 TRANSPORT INC
                                                        411 HELP LLC
                                                        SPINE & HEALTH PLLC
                                                        & NEW HORIZON CHIROPRACTIC PLLC
                                                        (Bernicea Stovall),
                                                                                                                Case No:
                           (313) 963-1860




                                                               Plaintiffs,                                      HON:
                                                        vs.

                                                        ENTERPRISE LEASING COMPANY of DETROIT, LLC,

                                                               Defendant.
                            DETROIT MICHIGAN 48226 




                                                        _________________________________________________________________________/
                                                        ROBERT L. AKOURI (P43788)             TARA S. CANNATELLA (P67532)
HUTCHINSON CANNATELLA PC




                                                        JOHN A. AKOURI (P58229)               HUTCHINSON CANNATELLA, P.C.
                                                        AKOURI & ASSOCIATES, P.L.L.C.         Attorney for Defendant
                                                        Attorneys for Plaintiff               1001 Woodward Ave., Suite 900
                                                        6528 Schaefer Road                    Detroit, MI 48226
                                                        Dearborn, MI 48126                    (313) 963-1860/Fax: 963-9065
                                                        (313) 584-1404/Fax: 584-1485          tcannatella@mhutchlaw.com
                                                        akouripllc@yahoo.com

                                                        ________________________________________________________________________/
                           1001 WOODWARD, SUITE 900




                                                                                    NOTICE OF REMOVAL BASED UPON
                                                                                       DIVERSITY OF CITIZENSHIP

                                                               NOW COMES the Defendant, ENTERPRISE LEASING COMPANY OF DETROIT,

                                                        LLC, by and through its Attorneys, HUTCHINSON CANNATELLA P.C., and removes this

                                                        action from the 3rd Judicial Circuit Court, State of Michigan, to the United States District Court

                                                        for the Eastern District of Michigan, Southern Division, and in support thereof state:

                                                               1.     Plaintiffs filed their Complaint on or about June 21, 2019 and claimed they

                                                        provided services to Bernicea Stovall as a result a motor vehicle accident wherein Ms. Stovall

                                                        was occupying a vehicle owned by Defendant.




                                                                                                       -1
                                                        Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19               PageID.2     Page 2 of 50



                                                                 2.    According to Plaintiffs’ Complaint, they are seeking reimbursement of no-fault

                                                        benefits from Defendant under a Michigan no-fault automobile insurance policy.

                                                                 3.    Pursuant to Plaintiffs’ Complaint with corresponding bills, Plaintiff 411 Help LLC

                                                        is seeking an amount in excess of $75,000.

                                                                 4.    Plaintiffs served a copy of their Complaint upon Enterprise Leasing Company of
                           (313) 963-1860




                                                        Detroit, LLC on July 3, 2019. A copy of the Plaintiffs’ Complaint is attached hereto and

                                                        incorporated herein by reference. (Exhibit A, Complaint).

                                                                 5.    Plaintiffs, at this time and at the time of the filing of the Complaint, claim to be
                            DETROIT MICHIGAN 48226 




                                                        citizens of the State of Michigan.
HUTCHINSON CANNATELLA PC




                                                                 6.    Defendant Enterprise Leasing Company of Detroit, LLC is a limited liability

                                                        company, and as such is a citizen of the States where its members are citizens. The sole

                                                        member of Enterprise Leasing Company of Detroit, LLC is Enterprise Holdings, Inc, which is

                                                        a Missouri Corporation with its principal place of business in Clayton, Missouri. Therefore, for

                                                        diversity purposes, Enterprise Leasing Company of Detroit, LLC is a citizen of Missouri.
                           1001 WOODWARD, SUITE 900




                                                                 7.    The amount in controversy exceeds $75,000, exclusive of interest and costs.

                                                                 8.    This Court has original jurisdiction under 28 USC Section 1332(a)(1) because

                                                        this is an action between citizens/companies of different states and based upon Plaintiffs’

                                                        claimed damages, the matter in controversy exceeds $75,000, exclusive of interest and

                                                        costs.

                                                                 9.    A copy of this Notice of Removal is being simultaneously filed with the 3rd

                                                        Judicial Circuit Court, State of Michigan, as required by 28 USC Section 1446(d).

                                                                 10.   Defendant is entitled to remove this action to this Honorable Court under 28

                                                        USC Section 1441.




                                                                                                        -2
                                                         Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19     PageID.3   Page 3 of 50




                                                                                            HUTCHINSON CANNATELLA P.C.
                           (313) 963-1860




                                                                                            By__/s/ Tara S. Cannatella __________
                                                                                              TARA S. CANNATELLA (P67532)
                                                                                              Attorney for Defendant
                                                                                              1001 Woodward Ave, Suite 900
                                                                                              Detroit, MI 48226
                                                                                              (313) 963-1860 / Fax: 963-9065
                            DETROIT MICHIGAN 48226 




                                                                                              tcannatella@mhutchlaw.com
                                                        Dated: July 24, 2019
HUTCHINSON CANNATELLA PC




                                                        Enterprise's Ntc Removal 07-24-19
                           1001 WOODWARD, SUITE 900




                                                                                                 -3
                                                         Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19           PageID.4    Page 4 of 50



                                                                                            CERTIFICATE OF SERVICE

                                                                 TARA S. CANNATELLA, being first duly sworn, deposes and says that on July 24,

                                                        2019, she served a copy of:

                                                             Notice of Removal Based Upon Diversity of Citizenship.

                                                        via the U.S.D.C Eastern District of Michigan Southern Division’s e-filing system, which will
                                                        send notice to the following:
                           (313) 963-1860




                                                        ROBERT L. AKOURI (P43788)
                                                        JOHN A. AKOURI (P58229)
                                                        AKOURI & ASSOCIATES, P.L.L.C.
                                                        Attorneys for Plaintiff
                                                        6528 Schaefer Road
                            DETROIT MICHIGAN 48226 




                                                        Dearborn, MI 48126
                                                        (313) 584-1404/Fax: 584-1485
HUTCHINSON CANNATELLA PC




                                                        akouripllc@yahoo.com

                                                                 I declare that the above statements are true to the best of my knowledge, information

                                                        and belief.

                                                                                                 HUTCHINSON CANNATELLA P.C.

                                                                                                 By_/s/Tara S. Cannatella________________
                                                                                                   TARA S. CANNATELLA (P67532)
                           1001 WOODWARD, SUITE 900




                                                                                                   Attorney for Defendant Enterprise
                                                                                                   1001 Woodward Ave, Suite 900
                                                                                                   Detroit, MI 48226
                                                                                                   (313) 963-1860 / Fax: 963-9065
                                                                                                   tcannatella@mhutchlaw.com
                                                        Dated: July 24, 2019
                                                        Enterprise's Ntc Removal 07-24-19




                                                                                                       -4
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.5   Page 5 of 50




                                                            EXHIBIT A
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.6   Page 6 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.7   Page 7 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.8   Page 8 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.9   Page 9 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.10   Page 10 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.11   Page 11 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.12   Page 12 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.13   Page 13 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.14   Page 14 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.15   Page 15 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.16   Page 16 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.17   Page 17 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.18   Page 18 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.19   Page 19 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.20   Page 20 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.21   Page 21 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.22   Page 22 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.23   Page 23 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.24   Page 24 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.25   Page 25 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.26   Page 26 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.27   Page 27 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.28   Page 28 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.29   Page 29 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.30   Page 30 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.31   Page 31 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.32   Page 32 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.33   Page 33 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.34   Page 34 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.35   Page 35 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.36   Page 36 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.37   Page 37 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.38   Page 38 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.39   Page 39 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.40   Page 40 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.41   Page 41 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.42   Page 42 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.43   Page 43 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.44   Page 44 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.45   Page 45 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.46   Page 46 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.47   Page 47 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.48   Page 48 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.49   Page 49 of 50
Case 4:19-cv-12175-MFL-RSW ECF No. 1 filed 07/24/19   PageID.50   Page 50 of 50
